United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Michael C. Seamands, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1952
Issued: June 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 25, 2015 appellant, through counsel, filed a timely application for review
from a March 31, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Because more than 180 days elapsed from April 1, 2013, the date of the most recent
merit decision to the filing of this appeal, pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the
merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 11, 2012 appellant, then a 48-year-old program support assistant, filed a
traumatic injury claim (Form CA-1) alleging that on June 3, 2012, she sustained an injury to her
back and shoulders when two golf carts collided while she volunteered for an event outside of
regular work hours. Her supervisor checked a box noting that appellant had not been injured in
the performance of duty, as she was volunteering for the 2012 National Veterans Golden Age
Games.
In an emergency department report dated June 8, 2012, Dr. Tammy Martin, a Boardcertified internist, diagnosed appellant with whiplash. X-rays of appellant’s thoracic spine and
cervical spine revealed no fractures and mild degenerative changes.
In an undated statement received on June 12, 2012, appellant noted that the golf cart in
which she had been sitting was struck by another cart from behind. She reported that she had
been volunteering that day at a golf course, and that because her pain continued until June 8,
2012, she went to the emergency department.
By letter dated June 10, 2012, a coworker stated that the employing establishment held
the event at a golf course. He noted that he witnessed a golf cart slam into the back of a parked
golf cart, and appellant was ejected from the parked cart as a result of the collision.
In a report dated June 14, 2012, Dr. Athmaram Shetty, a Board-certified internist,
diagnosed appellant with cervicalgia. He reported that appellant noted ongoing neck pain,
limited range of motion, muscle spasm, and muscle stiffness.
On August 14, 2012 the employing establishment responded to appellant’s claim. It
noted that she was not required to participate in the activity; that the employing establishment
did not derive any benefit from her participation in the activity; that all employees had the
opportunity to volunteer; that the employing establishment did not provide leadership,
equipment, or facilities for the activity; and that her participation did not violate any rules or
regulations of the employing establishment. The employing establishment further noted that the
claimed injury did not occur during appellant’s regular work hours. It occurred at the 2012
National Veterans Golden Age Games on Sunday, June 3, 2012.
Appellant responded on August 17, 2012. She stated that the employing establishment
benefitted from her participation in the activity as the event was in service to veterans. Appellant
noted that the event was open for other employees to volunteer and that all equipment was
provided by the golf course.
By decision dated September 12, 2012, OWCP denied appellant’s claim. It found that
her claimed injury had not occurred within the performance of duty.2
2

The Board notes that this decision was not signed by a claims examiner, but instead by a “communications
specialist.” Given the disposition of this appeal, the Board need not consider whether the validity of this decision is
affected because it was not signed by a member of OWCP’s claims staff. 20 C.F.R. § 10.125(b); Federal (FECA)
Procedure Manual, Part 2 -- Claims, Initial Claims Denials, Chapter 2.1401.4(d) (November 2012).

2

On September 22, 2012 appellant requested an oral hearing before an OWCP hearing
representative. The hearing request was converted on January 17, 2013 to a request for review of
the written record.
With her request, appellant provided a narrative statement in which she stated that she
volunteered to assist with the 2012 National Veterans Golden Age Games and was injured in the
process. She noted that she had used her “vacation leave” to volunteer and that she had
completed physical therapy for her claimed injury, but that her back and neck pain remained.
By decision dated April 1, 2013, a hearing representative affirmed OWCP’s
September 12, 2012 decision. She found that appellant had not established that her claimed
injury occurred in the performance of duty.
In a letter dated March 31, 2014, received by OWCP on April 1, 2014, appellant, through
counsel, requested reconsideration of the decision dated April 1, 2013. Counsel attached a legal
brief, arguing that the golf tournament on the date of injury fell within appellant’s scope of
employment. He noted that the employing establishment strongly encouraged its employees to
volunteer for the games and granted paid leave during employees’ regular work schedules to
volunteer at the games. Counsel argued, “This arrangement creates a situation where employees
are incentivized to appear at the [g]ames instead of the workplace, an indicator that the employer
is impliedly requiring participation, or has made the activity part of the services of the
employee.” He further noted that employees’ participation in the games was discussed as part of
the employing establishment’s performance appraisal program, and that in appellant’s case in
particular, her assistance at the games was cited as an “element/achievement” factor of her
“exceptional” rating in the [c]ustomer [s]ervice category. Counsel contended, “Such action by
the [employing establishment] implies a requirement of participation in the games in order to
receive the best possible review, and brings the activity within the scope of employment by
making it one of the factors reviewed in the evaluation of an employee’s performance.” He
further maintained that the employing establishment derived a substantial, direct benefit from the
games, as the games were focused on veterans receiving care at the employing establishment’s
medical facilities, and they appeared on the employing establishment’s official government
website. Counsel stated that the employing establishment obtained employees’ authorization, as
a result of the application to volunteer, to use their likenesses to “publicize and give recognition”
to the games. He concluded by stating that the main focus of the games was not an improvement
of employee health and morale that is common to all kinds of recreation and social life, but
instead that the main focus was an extension of the employing establishment’s efforts to aid and
improve the health and fitness of treated veterans, including advertising on behalf of the
employing establishment.
Attached to counsel’s legal brief in favor of reconsideration was a performance
evaluation dated March 31, 2014, which noted that she volunteered for the games as an element
of her “exceptional” rating for customer service. Also attached was a May 21, 2012 volunteer
application, printed on employing establishment letterhead and signed by appellant. It stated:
“I hereby waive all claims to monetary benefits for services rendered as a
volunteer worker on a ‘without compensation basis’ for an indefinite period. I
understand that this waiver applies only to remuneration (compensation) for

3

specific services rendered in the Voluntary Service … Program and is not related
to any other VA services or benefits to which I may be entitled....
“I further understand that I will be granted authorized absence during my regular
work schedule…. Hours worked beyond the normal workday or on weekends
will be considered strictly volunteer hours and I understand that I will not be paid
overtime, compensatory time, premium pay or differential pay.
“I voluntarily and without compensation authorize pictures and/or voice recording
to be made of me or on my behalf ... while I am a volunteer in the National
Veterans Golden Age Games. I authorize any or all of the above to publicize
and/or display such photographs ... without notice or payment of any royalty, fee,
or other compensation of any character to me for the use of my pictures and/or
voice. I understand that the said pictures and/or voice recordings are intended to
publicize and give recognition to the National Veterans Golden Age Games.”
Finally, counsel also attached a March 31, 2014 print-out of the employing establishment
web page describing the National Veterans Golden Age Games. It noted that the games were an
outgrowth of the employing establishment’s historic involvement in geriatric programs. The
employing establishment also noted that the games provided a multi-event sports and therapeutic
recreation program for eligible veterans receiving care at any employing establishment medical
facility.
By decision dated March 31, 2015, OWCP denied appellant’s request for reconsideration
as it was untimely filed and failed to demonstrate clear evidence of error. It stated that the
request for reconsideration was received by OWCP on April 1, 2014 and that the decision for
which reconsideration was requested was dated April 1, 2013.
LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit,
an application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.3 The Board has found that the imposition of the
one-year limitation does not constitute an abuse of the discretionary authority granted OWCP
under section 8128(a) of FECA.4
To require OWCP to reopen a case for merit review under section 8128(a), OWCP’s
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.5 Section 10.608(b) of OWCP’s regulations
provide that when an application for reconsideration does not meet at least one of the three
3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

20 C.F.R. § 10.606(b)(3); D.K., 59 ECAB 141, 146 (2007).

4

requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.6
ANALYSIS
The Board finds that OWCP improperly determined that appellant’s request for
reconsideration was untimely filed. The decision dated March 31, 2015 stated that appellant’s
reconsideration request was received on April 1, 2014 and that the decision for which
reconsideration was requested was dated April 1, 2013. The case record confirms that these
dates are correct. As such, OWCP’s determination that appellant’s request had not been received
within one year of the date of April 1, 2013 is incorrect.
The one-year time limitation begins to run on the date following the date of the original
decision.7 Therefore appellant had until April 1, 2014 to file a request for reconsideration.
Because the reconsideration request was received by OWCP exactly one year after the date of
the decision, the proper standard of review for appellant’s request for reconsideration is the
standard applied to timely reconsideration requests.8
As such, the issue presented on appeal of the March 31, 2015 decision is whether
appellant met any of the requirements of 20 C.F.R. § 10.606(b)(3), requiring OWCP to reopen
the case for review of the merits of her claim. OWCP reviewed the evidence under the clear
evidence of error standard, which is appropriate only for untimely applications for
reconsideration.9 The case will accordingly be remanded to OWCP for proper review of the
timely request for reconsideration and issuance of an appropriate decision.10
CONCLUSION
The Board finds that OWCP improperly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.

6

20 C.F.R. § 10.608(b); see K.H., 59 ECAB 495, 499 (2008).

7

See S.T., Docket No. 15-382 (issued April 3, 2015); J.J., Docket No. 14-746 (issued October 17, 2014); C.B.,
Docket No. 13-1732 (issued January 28, 2014).
8

5 U.S.C. § 8128(a); 20 C.F.R. § 10.606 (2011).

9

See J.P., Docket No. 12-1596 (issued March 27, 2013); 20 C.F.R. § 10.607(b).

10

See E.B., Docket No. 12-0084 (issued May 15, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the March 31, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this opinion, to be followed by an appropriate decision.
Issued: June 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

